                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

MARCUS HANSERD,

                  Petitioner,                     Case No. 16-cv-11099
                                                  Hon. Matthew F. Leitman
v.

TONY TRIERWEILER,

               Respondent.
__________________________________________________________________/

        ORDER DENYING MOTIONS FOR REHEARING EN BANC
     TO OBTAIN A CERTIFICATE OF APPEALABILITY (ECF ##29, 30)

       On October 30, 2018, this Court denied state-prisoner Marcus Hanserd’s

petition for a writ of habeas corpus in a written Opinion and Order. (See Opinion

and Order, ECF #22.) In that Opinion, and Order, the Court also declined to issue

Hanserd a certificate of appealability. (See id. at Pg. ID 1201-1202.) On December

3, 2018, Hanserd filed a Notice of Appeal. (See ECF #25).

       Also on December 3, 2018, Hanserd filed a Motion for Certificate of

Appealability. (ECF #24.) Then, on December 27, 2018, Hanserd filed a “Motion

for Rehearing EnBank to Obtain Certificate of Appealability.” (ECF #27.) The

Court denied both motions in an order dated January 10, 2019. (ECF # 28.) In that

order, the Court declined to reconsider its decision to deny a certificate of

appealability, and the Court directed the Clerk of the Court transfer Hanserd’s

                                        1
request for such a certificate to the United States Court of Appeals for the Sixth

Circuit. (See id.)   The Court explained that whether to grant a certificate of

appealability is now a question for the Sixth Circuit. (See id.)

      Hanserd nonetheless continues to file in this Court motions seeking a

certificate of appealability. On January 25, 2019, and on February 1, 2019, Hanserd

filed hand-written and typed versions of the same motion: a “Motion for Rehearing

Enbanc to Obtain an Certificate of Appealability.” (ECF ##29, 30.) Given that the

Court has already twice declined to issue a certificate of appealability and that the

Court has already directed the transfer of Hanserd’s “Motion for A Certificate of

Appealability” to the Sixth Circuit, this Court DENIES both of Hanserd’s

“Motion[s] for Rehearing Enbanc to Obtain an Certificate of Appealability.” (ECF

##29, 30.)

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: March 26, 2019

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 26, 2019, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764

                                           2
